            Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 1 of 8




 1   Steven A. Alpert, NV Bar #8353
     PRICE LAW GROUP, APC
 2   5940 S. Rainbow Blvd., Suite 3014
 3   Las Vegas Nevada, 89118
     Phone: 702-794-2008
 4   alpert@pricelawgroup.com
 5
     Attorneys for Plaintiff Diana Perez
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
 9
10   DIANA PEREZ,                                           Case No.: 2:20-cv-01533
11                                                        COMPLAINT AND DEMAND FOR JURY
                    Plaintiff,
12                                                        TRIAL FOR VIOLATIONS OF:
     v.
13                                                           1. Telephone Consumer Protection
                                                                Act, 47 U.S.C. §227 et seq.
14   COMENITY BANK,                                          2. Invasion of Privacy- Intrusion Upon
                                                                Seclusion
15                  Defendant.
16
17
                       COMPLAINT AND DEMAND FOR JURY TRIAL
18
19   Plaintiff Diana Perez (“Ms. Perez” or “Plaintiff”), by and through her attorneys, alleges the

20   following against Defendant Comenity Bank (“Comenity” or “Defendant”).
21
                                           INTRODUCTION
22
23          1.      Count I of Plaintiff’s Complaint against Comenity is based upon the Telephone

24   Consumer Protection Act (“TCPA”), 47 U.S.C. §227. The TCPA is a federal statute that broadly
25
     regulates the use of automated telephone equipment. Among other things, the TCPA prohibits
26
     certain unsolicited marketing calls, restricts the use of automatic dialers or prerecorded messages,
27
28   and delegates rulemaking authority to the Federal Communications Commission (“FCC”).
                                                      -1-
                                  COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 2 of 8




            2.      Count II of Plaintiff’s Complaint against Comenity is based upon the Invasion of
 1
 2   Privacy - Intrusion upon Seclusion, as derived from §652B of the Restatement (Second) of Torts.

 3   §652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude or seclusion
 4
     of another or her private affairs or concerns . . . that would be highly offensive to a reasonable
 5
     person.”
 6
 7                                          JURISDICTION
 8      3. Jurisdiction of this court arises under 47 U.S.C. §227, and 28 U.S.C. §§1331 and 1332.
 9
        4. Diversity jurisdiction is established under 28 U.S.C. §1332 as the matter in controversy
10
            exceeds $75,000.00, Ms. Perez is a citizen of Nevada, and Comenity is a citizen of
11
12          Delaware.

13      5. Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the events
14
            giving rise to the claim occurred in this District.
15
        6. Comenity transacts business in this state; therefore, personal jurisdiction is established.
16
17                                              PARTIES

18      7. Ms. Perez is a natural person residing in Clark County, Nevada.
19
        8. Defendant is a banking institution engaged in the business of giving credit and the
20
            collection of debt. Defendant can be served through its registered agent, The Corporation
21
22          Trust Company, located at Corporation Trust Center 1209 Orange St., Wilmington,

23          Delaware 19801.
24      9. Comenity acted through their agents, employees, officers, members, directors, heirs,
25
            successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
26
            ///
27
28
                                                      -2-
                                 COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 3 of 8




 1                              FACTUAL ALLEGATIONS

 2   10. The debt(s) underlying this action were obligation(s) or alleged obligation(s) of a
 3      consumer to pay money arising out of a transaction in which the money, property,
 4
        insurance, or services which are the subject of the transaction were primarily for personal,
 5
        family, or household purposes.
 6
 7   11. In or around January 2020, Comenity began calling Ms. Perez on her cellular telephone

 8      number, ending in 0686.
 9
     12. On or about February 4, 2020, at approximately 9:11 am, Ms. Perez answered a call from
10
        (913) 677-8323.
11
12   13. After picking up the call, Ms. Perez heard a series of clicks, beeps or tones, and an

13      unusually long delay before Comenity representative, Katherine, began speaking,
14
        consistent with the use of an automatic dialing system.
15
     14. Comenity’s representative indicated that Comenity was attempting to collect a debt
16
17      allegedly owed by Ms. Perez.

18   15. Ms. Perez informed the representative that she had no money because she was dealing
19      with unforeseen expenses. Ms. Perez instructed Comenity to only communicate with her
20
        by mail, thereby revoking consent to be called.
21
     16. Further, Ms. Perez stated that when she was able to pay, she would call Comenity.
22
23   17. Despite Ms. Perez expressly informing Comenity to contact her in writing only, and that

24      she could not pay at the time, Comenity began an automated campaign of harassing debt
25
        collection calls.
26
     18. Again, on or about June 20, 2020, at approximately 2:09 p.m., Ms. Perez received a call
27
28      on her cell phone from an UNKNOWN number.
                                                 -3-
                             COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 4 of 8




     19. After picking up the call, Ms. Perez heard a series of clicks, beeps or tones, and an
 1
 2      unusually long delay before Comenity representative, Megan, began speaking, consistent

 3      with the use of an automatic dialing system.
 4
     20. Comenity’s representative indicated that Comenity was attempting to collect a debt
 5
        allegedly owed by Ms. Perez.
 6
 7   21. During this call, Ms. Perez informed the Comenity representative that she had already

 8      instructed them to contact her in writing only.
 9
     22. Further, Ms. Perez stated that Comenity was calling her mom and dad and they were
10
        going through their own hardships. Ms. Perez informed Comenity that her dad had
11
12      suffered a stroke and the calls to her parents were causing her and her parents a lot of

13      stress.
14   23. Ms. Perez stated that when she was doing what she could and when she could make a
15
        payment, she would call.
16
     24. Between February 4 and June 20, 2020, Comenity called Ms. Perez on her cellular
17
18      telephone approximately TWO-HUNDRED AND FIFTY (250) times after Ms. Perez

19      revoked consent to be called.
20
     25. On numerous occasions, Comenity called Ms. Perez several times a day.
21
     26. Comenity called Ms. Perez’s cell phone using different phone numbers and even using
22
23      UNKNOWN numbers in an attempt to harass her and induce her into making a payment.

24   27. Upon information and belief, Comenity also called and texted, or attempted to call and
25      text friends and family of Ms. Perez, including her parents, with the intention that they
26
        would communicate to Ms. Perez that Comenity was attempting to collect a debt from
27
        her, causing Ms. Perez additional embarrassment and distress.
28
                                                 -4-
                            COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 5 of 8




     28. Upon information and belief, Comenity called Ms. Perez and delivered prerecorded or
 1
 2      artificial voice messages.

 3   29. Upon information and belief, Comenity’s automatic dialer failed to return to the on-hook
 4
        state within 60 seconds of completion of dialing.
 5
     30. Comenity is familiar with the TCPA.
 6
 7   31. Comenity’s conduct was not only willful but was done with the intention of causing Ms.

 8      Perez such distress, so as to induce her to pay the debt, or pay more than she was able to.
 9
     32. Each and every one of Comenity’s telephone calls caused Ms. Perez distraction,
10
        annoyance, frustration, and temporary loss of use of her telephone line.
11
12   33. Comenity’s intrusion upon Ms. Perez’s seclusion was highly offensive to the reasonable

13      person and far exceeded reasonable collection efforts. Comenity’s conduct was especially
14      unreasonable because it called relentlessly shortly after Ms. Perez had explained she had
15
        no money to pay.
16
     34. As a result of Comenity’s conduct, Ms. Perez has sustained actual damages including but
17
18      not limited to, stress, anxiety, embarrassment, severe emotional and mental pain and

19      anguish.
20
                                              COUNT I
21                        Violations of the TCPA, 47 U.S.C. §227 et seq.
     35. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
22
23      fully stated herein.

24   36. Comenity violated the TCPA. Comenity’s violations include, but are not limited to the
25      following:
26
            a. Within four years prior to the filing of this action, on multiple occasions,
27
                Comenity violated TCPA 47 U.S.C. §227(b)(1)(A)(iii) which states in pertinent
28
                                                  -5-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 6 of 8




                     part, “It shall be unlawful for any person within the United States . . . to make any
 1
 2                   call (other than a call made for emergency purposes or made with the prior express

 3                   consent of the called party) using any automatic telephone dialing system or an
 4
                     artificial or prerecorded voice — to any telephone number assigned to a . . .
 5
                     cellular telephone service . . . or any service for which the called party is charged
 6
 7                   for the call.

 8                b. Within four years prior to the filing of this action, on multiple occasions,
 9
                     Comenity willfully and/or knowingly contacted Plaintiff on her cellular telephone
10
                     using an artificial prerecorded voice or an automatic telephone dialing system and
11
12                   as such, Comenity knowing and/or willfully violated the TCPA. §227 (b)(1)(B).

13      37. As a result of Comenity’s violations of 47 U.S.C. §227, Plaintiff is entitled to declaratory
14          judgment that Comenity’s conduct violated the TCPA, and an award of five hundred
15
            dollars ($500.00) in statutory damages, for each and every violation, pursuant to 47
16
            U.S.C. §227(b)(3)(B). If the Court finds that Comenity knowingly and/or willfully
17
18          violated the TCPA, Plaintiff is entitled to an award of one thousand five hundred dollars

19          ($1,500.00), for each and every violation pursuant to 47 U.S.C. §227(b)(3)(B) and 47
20
            U.S.C. §227(b)(3)(C).
21
                                                 COUNT II
22                   Violation of Invasion of Privacy — Intrusion Upon Seclusion
23          33.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

24   as though fully stated herein.
25
            34.      Restatement of the Law, Second, Torts, §652B defines intrusion upon seclusion
26
     as, “[o]ne who intentionally intrudes . . . upon the solitude or seclusion of another, or his private
27
28   affairs or concerns, is subject to liability to the other for invasion of privacy, if the intrusion
                                                       -6-
                                     COMPLAINT AND DEMAND FOR JURY TRIAL
             Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 7 of 8




     would be highly offensive to a reasonable person.”
 1
 2           35.      Comenity violated Plaintiff’s privacy. Comenity’s violations include, but are not
 3   limited to, the following:
 4
                   a. Comenity intentionally intruded, physically or otherwise, upon Plaintiff’s solitude
 5
                      and seclusion by engaging in harassing phone calls in an attempt to collect on an
 6
 7                    alleged debt despite Plaintiff’s request for the calls to cease.

 8                 b. The number and frequency of the telephone calls to Plaintiff by Comenity after a
 9
                      request(s) for them to cease constitutes an intrusion on Plaintiff’s privacy and
10
                      solitude.
11
12                 c. Comenity’s conduct would be highly offensive to a reasonable person as Plaintiff

13                    received calls that constantly interrupted and occupied her phone line, as well as
14                    the other damages described above.
15
                   d. The frequency and volume of Comenity’s calls were harassing to Plaintiff.
16
                   e. Comenity’s acts, as described above, were done intentionally with the purpose of
17
18                    coercing Plaintiff to pay the alleged debt.

19           36.      As a result of Comenity’s violations of Plaintiff’s privacy, Comenity is liable to
20
     Plaintiff for actual damages. If the Court finds that the conduct is found to be egregious, Plaintiff
21
     may recover punitive damages.
22
23                                      DEMAND FOR JURY TRIAL
24   Pursuant to Federal Rule of Civil Procedure 38, Ms. Perez hereby demands a trial by jury of all
25
     issues triable by jury.
26
27
28
                                                         -7-
                                   COMPLAINT AND DEMAND FOR JURY TRIAL
            Case 2:20-cv-01533-JCM-EJY Document 1 Filed 08/19/20 Page 8 of 8




 1                                 REQUEST FOR RELIEF

 2         WHEREFORE, Plaintiff Diana Perez respectfully requests judgment be entered against
 3   Defendant Comenity Bank for the following:
 4
           A.     Declaratory judgment that Comenity violated the TCPA;
 5
 6         B.     Statutory damages of $500.00 for each and every negligent violation of the
 7                TCPA pursuant to 47 U.S.C. §227(b)(3)(B);
 8
           C.     Statutory damages of $1500.00 for each and every knowing and/or willful
 9
10                violation of the TCPA pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.
11
                  §227(b)(3)(C);
12
           D.     Actual and punitive damages for Comenity’s intrusion upon Plaintiff’s
13
14                seclusion;
15
           E.     Punitive damages to be determined at trial, for the sake of example and
16
                  punishing Defendant for their malicious conduct pursuant to NRS 42.005;
17
18         F.     Awarding Plaintiff any pre-judgment and post-judgment interest as may be
19
                  allowed under the law; and
20
21         G.     Any other relief that this Honorable Court deems appropriate.

22
                                                        PRICE LAW GROUP, APC
23
24   Dated: August 19, 2020                             By:/s/Steven A. Alpert
                                                        Steven A. Alpert, NV Bar #8353
25
26                                                      Attorneys for Plaintiff
                                                        Diana Perez
27
28
                                                  -8-
                               COMPLAINT AND DEMAND FOR JURY TRIAL
